                                  Case 19-12325-EPK                  Doc 1        Filed 02/21/19           Page 1 of 45

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Creative Pyrotechnics, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  9050 16th Place
                                  Vero Beach, FL 32966
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Indian River                                                    Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 19-12325-EPK                 Doc 1         Filed 02/21/19              Page 2 of 45
Debtor    Creative Pyrotechnics, LLC                                                                    Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           None of the above

                                        B. Check all that apply
                                           Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?
                                           Chapter 9

                                           Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12



9.   Were prior bankruptcy                 No.
     cases filed by or against
     the debtor within the last 8          Yes.
     years?
     If more than 2 cases, attach a
     separate list.                                District                                When                                  Case number
                                                   District                                When                                  Case number


10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                        Debtor                                                                    Relationship
                                                   District                                When                              Case number, if known




Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                Case 19-12325-EPK                      Doc 1        Filed 02/21/19              Page 3 of 45
Debtor   Creative Pyrotechnics, LLC                                                                Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                  Case 19-12325-EPK                   Doc 1        Filed 02/21/19             Page 4 of 45
Debtor    Creative Pyrotechnics, LLC                                                               Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      February 21, 2019
                                                  MM / DD / YYYY


                             X   /s/ Elwood J. Weppel                                                     Elwood J. Weppel
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Dana Kaplan                                                           Date February 21, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Dana Kaplan 44315
                                 Printed name

                                 Kelley & Fulton, PL
                                 Firm name

                                 1665 Palm Beach Lakes Blvd
                                 The Forum - Suite 1000
                                 West Palm Beach, FL 33401
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     561-491-1200                  Email address      dana@kelleylawoffice.com

                                 44315 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                                     Case 19-12325-EPK                        Doc 1        Filed 02/21/19            Page 5 of 45




 Fill in this information to identify the case:

 Debtor name         Creative Pyrotechnics, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          February 21, 2019                       X /s/ Elwood J. Weppel
                                                                       Signature of individual signing on behalf of debtor

                                                                       Elwood J. Weppel
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                          Case 19-12325-EPK                     Doc 1        Filed 02/21/19                Page 6 of 45


 Fill in this information to identify the case:
 Debtor name Creative Pyrotechnics, LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF                                                                                         Check if this is an
                                                FLORIDA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Britton-Gallagher &                                             Final Judgment                                                                                           $44,385.31
 Associates
 One Cleveland
 Center
 1375 East 9th Street,
 30th Floor
 Cleveland, OH 44114
 Centerstate Bank of                                             All assets                                         $104,957.51                        $0.00            $104,957.51
 Florida                                                         including
 P.O. Box 9602                                                   accounts,
 Winter Haven, FL                                                receivables,
 33883                                                           inventory and
                                                                 equipment.
 Chase Bank                                                      Credit Card                                                                                              $19,474.37
 P.O. Box 15123
 Wilmington, DE
 19850
 City of Apopka                                                  Amounts due                                                                                              $24,500.00
 120 E Main St                                                   under contract
 Apopka, FL 32703
 City of Debary                                                  Amount due                                                                                               $10,000.00
 16 Colomba Rd                                                   under contract
 Debary, FL 32713
 Everest Business                                                Debtor's accounts Unliquidated                      $30,000.00                        $0.00              $30,000.00
 Funding LLC                                                     receivable.       Disputed
 8200 NW 52nd                                                    Debtor disputes
 Terrace, Second                                                 the validity of a
 Floor                                                           lien.
 Miami, FL 33166
 Everest Indemnity                                               Additional                                                                                             $104,957.51
 Insurance Co.                                                   Insurance
 P.O. Box 830                                                    Premium Audit
 Liberty Corner, NJ
 07938-0830




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                          Case 19-12325-EPK                     Doc 1        Filed 02/21/19                Page 7 of 45


 Debtor    Creative Pyrotechnics, LLC                                                                         Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Federal Trade                                                                                                                                                                    $0.00
 Commission
 600 Pennsylvania
 Avenue, NW
 Washington, DC
 20580
 Firepower Displays                                              Trade vendor                                                                                             $17,548.08
 14240 SW 256 ST
 Homestead, FL
 33032
 Florida Department                                              Reemployment                                                                                                 $250.42
 of Revenue                                                      Tax
 5050 West
 Tennessee Street
 Tallahassee, FL
 32399-0140
 Ford Motor Credit                                               Deficiency for                                                                                                   $0.00
 P. O. Box 31111                                                 surrendered Ford
 Tampa, FL                                                       F350 Pick Up
 33631-3111                                                      Truck
 Four Seasons                                                    Trade vendor                                                                                             $14,348.28
 Display. Inc.
 5500 New Jersey
 Avenue
 De Leon Springs, FL
 32130
 Green Capital                                                   All assets                                          $33,557.00                        $0.00              $33,557.00
 Funding, LLC                                                    including
 30 Broad Street,                                                accounts,
 14th Floor                                                      receivables,
 Suite 14108                                                     inventory and
 New York, NY 10004                                              equipment.
 MCA Fixed Payment                                               The Debtor's           Unliquidated                 $58,362.90                        $0.00              $58,362.90
 d/b/a Reliant                                                   accounts               Disputed
 Funding                                                         receivable. The
 525 Broadhollow                                                 Debtor disputes
 Road                                                            the validity of the
 Suite 200                                                       lien.
 Melville, NY 11747
 MJG Technologies                                                Trade Vendor                                                                                               $9,183.58
 POB 314
 Pitman, NJ 08071
 Pyromate, Inc.                                                  Trade vendor                                                                                             $27,582.90
 270 Old Dublin Rd
 Peterborough, NH
 03458
 The Oasis Club                                                  Refund due to                                                                                            $15,000.00
 LEN-CG South, LLC                                               client
 700 NW 107th
 Avenue
 Suite 400
 Miami, FL 33172


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                          Case 19-12325-EPK                     Doc 1        Filed 02/21/19                Page 8 of 45


 Debtor    Creative Pyrotechnics, LLC                                                                         Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 US Capital                                                      The Debtor's           Unliquidated                 $30,000.00                        $0.00              $30,000.00
 40 Wall Street                                                  accounts               Disputed
 New York, NY 10005                                              receivable. The
                                                                 Debtor disputes
                                                                 the validity of the
                                                                 lien.
 US Merchant                                                     The Debtor's           Unliquidated                 $30,000.00                        $0.00              $30,000.00
 Capital, LLC                                                    accounts               Disputed
 1200 N Federal                                                  receivable. The
 Highway                                                         Debtor disputes
 Boca Raton, FL                                                  the validity of the
 33432                                                           lien.
 Westfield Bank, FSB                                             Insurance                                                                                                $25,447.44
 Two Park Circle                                                 Premium Balance
 Westfield Center,
 OH 44251




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                            Case 19-12325-EPK                                    Doc 1               Filed 02/21/19                        Page 9 of 45
 Fill in this information to identify the case:

 Debtor name            Creative Pyrotechnics, LLC

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           265,740.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           265,740.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           320,245.71


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                250.42

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           312,427.47


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             632,923.60




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                    Case 19-12325-EPK                    Doc 1     Filed 02/21/19           Page 10 of 45
 Fill in this information to identify the case:

 Debtor name         Creative Pyrotechnics, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Branch Banking & Trust Company                          Checking                        4486                                         $50.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                          $50.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit
                    Security Deposit for Warehouse Lease located at 9050 16th Place Bay 2-3, Vero Beach,
           7.1.     FL 32967                                                                                                                         $2,000.00



                    Security Deposit for Florida Power & Light for 9050 16th Place Bay 2-3, Vero Beach, FL
           7.2.     32967                                                                                                                              $500.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                    Case 19-12325-EPK                      Doc 1        Filed 02/21/19      Page 11 of 45

 Debtor         Creative Pyrotechnics, LLC                                                       Case number (If known)
                Name



 9.        Total of Part 2.                                                                                                             $2,500.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of      Valuation method used   Current value of
                                                      physical inventory         debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           1.3G Professional
           Display Fireworks -
           stored at 43311 Buck
           Run Road Paisley, FL
           32967                                                                               $0.00    Liquidation                       $10,000.00


           1.3G Professional
           Display Fireworks -
           stored at 17698 Beeline
           Highway Jupiter, FL
           33478                                                                               $0.00    Liquidation                       $10,000.00




 23.       Total of Part 5.                                                                                                           $20,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                    Case 19-12325-EPK                    Doc 1     Filed 02/21/19        Page 12 of 45

 Debtor         Creative Pyrotechnics, LLC                                                    Case number (If known)
                Name


               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture

 40.       Office fixtures
           Fireworks Racks                                                                  $0.00                                      $20,000.00



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Refrigerator                                                                     $0.00                                          $300.00


           Microwave Oven                                                                   $0.00                                            $15.00


           Freezer                                                                          $0.00                                          $175.00


           Various saws, drills and miscellaneous hand
           tools                                                                            $0.00                                          $400.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                           $20,890.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                    Case 19-12325-EPK                    Doc 1     Filed 02/21/19        Page 13 of 45

 Debtor         Creative Pyrotechnics, LLC                                                    Case number (If known)
                Name



           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2015 Isuzu NPR-HD
                     VIN JALC4W164F700051                                                   $0.00    Liquidation                       $23,000.00


           47.2.     2016 Isuzu NPR-HD
                     VIN JALC4W16XG70001597                                                 $0.00    Liquidation                       $28,000.00


           47.3.     2016 Isuzu NPR-HD
                     VIN JALC4W167G7002447                                                  $0.00    Liquidation                       $28,000.00


           47.4.     2015 Isuzu NPR-HD
                     VIN JALC4W16XH7001195                                                  $0.00    Liquidation                       $32,000.00


           47.5.     Toyota Forklift 8FGCU25-76545
                     This equipment is leased.                                              $0.00    Liquidation                       $13,000.00


           47.6.     Toyota Forklift 8FGCU25-84316
                     This equipment is leased.                                              $0.00    Liquidation                       $13,000.00


           47.7.     2015 Supreme 16' Van Body F0302469                                     $0.00    Liquidation                         $8,000.00


           47.8.     2015 Maxon TE20 Lift Gate                                              $0.00    Liquidation                         $3,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Pyromate P-45 Firing Systems (12)                                                $0.00    Liquidation                       $28,000.00


           Pyromate Modules for Firing Systems (65)                                         $0.00    Liquidation                       $16,000.00


           Cobra 18R2 Controllers and 24 18M Modeules                                       $0.00    Liquidation                       $30,000.00


           Apple MacBook Pro (2013)                                                         $0.00    Liquidation                           $300.00



 51.       Total of Part 8.                                                                                                       $222,300.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                    Case 19-12325-EPK                    Doc 1     Filed 02/21/19        Page 14 of 45

 Debtor         Creative Pyrotechnics, LLC                                                    Case number (If known)
                Name


               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties
            License with Bureau of Alcohol, Tobacco,
            Forearms and Explosives
            54-User Explosives
            #00748                                                                          $0.00                                              $0.00



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                               $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                    Case 19-12325-EPK                    Doc 1     Filed 02/21/19       Page 15 of 45

 Debtor         Creative Pyrotechnics, LLC                                                   Case number (If known)
                Name

                                                                                                                        Current value of
                                                                                                                        debtor's interest


 71.       Notes receivable
           Description (include name of obligor)

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

           Company Logo Wearing Apparel - no value to another                                                                             $0.00




 78.       Total of Part 11.                                                                                                           $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                      Case 19-12325-EPK                              Doc 1           Filed 02/21/19                  Page 16 of 45

 Debtor          Creative Pyrotechnics, LLC                                                                          Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                   $50.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $2,500.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $20,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $20,890.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $222,300.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $265,740.00           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $265,740.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                     Case 19-12325-EPK                       Doc 1          Filed 02/21/19          Page 17 of 45
 Fill in this information to identify the case:

 Debtor name         Creative Pyrotechnics, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                               Check if this is an
                                                                                                                                               amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                      12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                     Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                 Amount of claim             Value of collateral
                                                                                                                                                 that supports this
                                                                                                                     Do not deduct the value     claim
                                                                                                                     of collateral.
 2.1   Centerstate Bank of Florida                    Describe debtor's property that is subject to a lien                  $104,957.51                       $0.00
       Creditor's Name                                All assets including accounts, receivables,
                                                      inventory and equipment.
       P.O. Box 9602
       Winter Haven, FL 33883
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Everest Business Funding
 2.2                                                                                                                          $30,000.00                      $0.00
       LLC                                            Describe debtor's property that is subject to a lien
       Creditor's Name                                Debtor's accounts receivable. Debtor
       8200 NW 52nd Terrace,                          disputes the validity of a lien.
       Second Floor
       Miami, FL 33166
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                   page 1 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                     Case 19-12325-EPK                       Doc 1          Filed 02/21/19          Page 18 of 45
 Debtor       Creative Pyrotechnics, LLC                                                               Case number (if know)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




       Green Capital Funding,
 2.3                                                  Describe debtor's property that is subject to a lien                     $33,557.00         $0.00
       LLC
       Creditor's Name                                All assets including accounts, receivables,
       30 Broad Street, 14th Floor                    inventory and equipment.
       Suite 14108
       New York, NY 10004
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Hitachi Capital America
 2.4                                                  Describe debtor's property that is subject to a lien                     $33,368.30   $28,000.00
       Corp
       Creditor's Name                                2016 Isuzu NPR-HD VIN
       c/o Credit Clearing House,                     JALC4W16XG70001597
       Inc                                            2015 Supreme 16' Van Body F0302469
       925 Westchester Avenue                         2015 Maxon TE20 Lift Gate
       Suite 101
       West Harrison, NY 10604
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1001
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Isuzu Finance of America,
 2.5                                                                                                                            Unknown     $32,000.00
       Inc.                                           Describe debtor's property that is subject to a lien
       Creditor's Name                                2015 Isuzu NPR-HD
       2500 Westchester Avenue                        VIN JALC4W16XH7001195
       Suite 312
       Purchase, NY 10577

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 2 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                     Case 19-12325-EPK                       Doc 1          Filed 02/21/19          Page 19 of 45
 Debtor       Creative Pyrotechnics, LLC                                                               Case number (if know)
              Name

       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0099
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Isuzu Finance of America,
 2.6                                                                                                                           Unknown   $40,000.00
       Inc.                                           Describe debtor's property that is subject to a lien
       Creditor's Name                                2017 Isuzu NPR-HD
       2500 Westchester Avenue                        VIN JALC4W165h7000357
       Suite 312
       Purchase, NY 10577
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8032
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Isuzu Finance of America,
 2.7                                                                                                                           Unknown   $28,000.00
       Inc.                                           Describe debtor's property that is subject to a lien
       Creditor's Name                                2016 Isuzu NPR-HD
       2500 Westchester Avenue                        VIN JALC4W167G7002447
       Suite 312
       Purchase, NY 10577
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6453
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 3 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                     Case 19-12325-EPK                       Doc 1          Filed 02/21/19          Page 20 of 45
 Debtor       Creative Pyrotechnics, LLC                                                               Case number (if know)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Isuzu Finance of America,
 2.8                                                  Describe debtor's property that is subject to a lien                      Unknown     $23,000.00
       Inc.
       Creditor's Name                                2015 Isuzu NPR-HD
       2500 Westchester Avenue                        VIN JALC4W164F700051
       Suite 312
       Purchase, NY 10577
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4227
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       MCA Fixed Payment d/b/a
 2.9                                                                                                                           $58,362.90         $0.00
       Reliant Funding                                Describe debtor's property that is subject to a lien
       Creditor's Name                                The Debtor's accounts receivable. The
       525 Broadhollow Road                           Debtor disputes the validity of the lien.
       Suite 200
       Melville, NY 11747
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.1   Toyota Industries
 0     Commercial Finance                             Describe debtor's property that is subject to a lien                      Unknown     $13,000.00
       Creditor's Name                                Toyota Forklift 8FGCU25-76545
       1501 North Plano Road                          This equipment is leased.
       Suite 100
       Richardson, TX 75081
       Creditor's mailing address                     Describe the lien



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 4 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                     Case 19-12325-EPK                       Doc 1          Filed 02/21/19          Page 21 of 45
 Debtor       Creative Pyrotechnics, LLC                                                               Case number (if know)
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6023
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Toyota Industries
 1     Commercial Finance                             Describe debtor's property that is subject to a lien                      Unknown     $13,000.00
       Creditor's Name                                Toyota Forklift 8FGCU25-84316
       1501 North Plano Road                          This equipment is leased.
       Suite 100
       Richardson, TX 75081
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8425
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 2     US Capital                                     Describe debtor's property that is subject to a lien                     $30,000.00         $0.00
       Creditor's Name                                The Debtor's accounts receivable. The
                                                      Debtor disputes the validity of the lien.
       40 Wall Street
       New York, NY 10005
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 5 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                      Case 19-12325-EPK                      Doc 1          Filed 02/21/19          Page 22 of 45
 Debtor       Creative Pyrotechnics, LLC                                                               Case number (if know)
              Name



 2.1
 3      US Merchant Capital, LLC                      Describe debtor's property that is subject to a lien                      $30,000.00                 $0.00
        Creditor's Name                               The Debtor's accounts receivable. The
                                                      Debtor disputes the validity of the lien.
        1200 N Federal Highway
        Boca Raton, FL 33432
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
                                                         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $320,245.71

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 6 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 19-12325-EPK                           Doc 1           Filed 02/21/19               Page 23 of 45
 Fill in this information to identify the case:

 Debtor name         Creative Pyrotechnics, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                     Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                           $250.42          $0.00
           Florida Department of Revenue                             Check all that apply.
           5050 West Tennessee Street                                   Contingent
           Tallahassee, FL 32399-0140                                   Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Reemployment Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         Unknown            $0.00
           Internal Revenue Service                                  Check all that apply.
           Central Insolvency Operation                                 Contingent
           P.O. Box 7346                                                Unliquidated
           Philadelphia, PA 19101-7346                                  Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2016
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   26644                                  Best Case Bankruptcy
                                    Case 19-12325-EPK                           Doc 1           Filed 02/21/19                Page 24 of 45
 Debtor       Creative Pyrotechnics, LLC                                                                      Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown    $0.00
           Internal Revenue Service                                  Check all that apply.
           Central Insolvency Operation                                 Contingent
           P.O. Box 7346                                                Unliquidated
           Philadelphia, PA 19101-7346                                  Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2017
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $44,385.31
           Britton-Gallagher & Associates                                              Contingent
           One Cleveland Center                                                        Unliquidated
           1375 East 9th Street, 30th Floor                                            Disputed
           Cleveland, OH 44114
                                                                                   Basis for the claim:     Final Judgment
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $19,474.37
           Chase Bank                                                                  Contingent
           P.O. Box 15123                                                              Unliquidated
           Wilmington, DE 19850                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Credit Card
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $24,500.00
           City of Apopka                                                              Contingent
           120 E Main St                                                               Unliquidated
           Apopka, FL 32703                                                            Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Amounts due under contract
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $10,000.00
           City of Debary                                                              Contingent
           16 Colomba Rd                                                               Unliquidated
           Debary, FL 32713                                                            Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Amount due under contract
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $104,957.51
           Everest Indemnity Insurance Co.                                             Contingent
           P.O. Box 830                                                                Unliquidated
           Liberty Corner, NJ 07938-0830                                               Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Additional Insurance Premium Audit
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 2 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                    Case 19-12325-EPK                      Doc 1         Filed 02/21/19                 Page 25 of 45
 Debtor       Creative Pyrotechnics, LLC                                                              Case number (if known)
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Federal Trade Commission                                              Contingent
          600 Pennsylvania Avenue, NW                                           Unliquidated
          Washington, DC 20580                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,548.08
          Firepower Displays                                                    Contingent
          14240 SW 256 ST                                                       Unliquidated
          Homestead, FL 33032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Ford Motor Credit                                                     Contingent
          P. O. Box 31111                                                       Unliquidated
          Tampa, FL 33631-3111                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Deficiency for surrendered Ford F350 Pick Up Truck
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,348.28
          Four Seasons Display. Inc.                                            Contingent
          5500 New Jersey Avenue                                                Unliquidated
          De Leon Springs, FL 32130                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Isuzu Finance of America, Inc.                                        Contingent
          2500 Westchester Avenue                                               Unliquidated
          Suite 312                                                             Disputed
          Purchase, NY 10577
                                                                                             Deficiency for vehicle retained by Florida Towing 596
                                                                             Basis for the claim:
          Date(s) debt was incurred
                                                                             Dixie Highway, Vero Beach, FL described as
          Last 4 digits of account number       0099                         2017 Isuzu NPR-HD
                                                                             VIN JALC4W165H7000357
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,183.58
          MJG Technologies                                                      Contingent
          POB 314                                                               Unliquidated
          Pitman, NJ 08071                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,582.90
          Pyromate, Inc.                                                        Contingent
          270 Old Dublin Rd                                                     Unliquidated
          Peterborough, NH 03458                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                    Case 19-12325-EPK                      Doc 1         Filed 02/21/19                   Page 26 of 45
 Debtor       Creative Pyrotechnics, LLC                                                              Case number (if known)
              Name

 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $15,000.00
           The Oasis Club LEN-CG South, LLC                                     Contingent
           700 NW 107th Avenue                                                  Unliquidated
           Suite 400                                                            Disputed
           Miami, FL 33172
                                                                             Basis for the claim:    Refund due to client
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No    Yes


 3.14      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $25,447.44
           Westfield Bank, FSB                                                  Contingent
           Two Park Circle                                                      Unliquidated
           Westfield Center, OH 44251                                           Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Insurance Premium Balance
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Internal Revenue Service
           Atty General United States Dept Justice                                                    Line     2.2
           Tenth & Constitution
                                                                                                             Not listed. Explain
           Washington, DC 20530

 4.2       Internal Revenue Service
           US Attorney                                                                                Line     2.2
           99 NE 4th Street
                                                                                                             Not listed. Explain
           Miami, FL 33132

 4.3       Internal Revenue Service
           c/o IRS District Counsel                                                                   Line     2.2
           Claude Pepper Federal Bldg
                                                                                                             Not listed. Explain
           51 S.W. 1st Ave., 11th Floor
           Miami, FL 33130

 4.4       Internal Revenue Service
           Atty General United States Dept Justice                                                    Line     2.3
           Tenth & Constitution
                                                                                                             Not listed. Explain
           Washington, DC 20530

 4.5       Internal Revenue Service
           US Attorney                                                                                Line     2.3
           99 NE 4th Street
                                                                                                             Not listed. Explain
           Miami, FL 33132

 4.6       Internal Revenue Service
           c/o IRS District Counsel                                                                   Line     2.3
           Claude Pepper Federal Bldg
                                                                                                             Not listed. Explain
           51 S.W. 1st Ave., 11th Floor
           Miami, FL 33130

 4.7       Michael A. France
           1515 Ringling Blvd Ste 800                                                                 Line     3.1
           Sarasota, FL 34236
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                    Case 19-12325-EPK                      Doc 1       Filed 02/21/19             Page 27 of 45
 Debtor       Creative Pyrotechnics, LLC                                                          Case number (if known)
              Name


5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                        250.42
 5b. Total claims from Part 2                                                                       5b.   +   $                    312,427.47

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                      312,677.89




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 5 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                    Case 19-12325-EPK                  Doc 1       Filed 02/21/19         Page 28 of 45
 Fill in this information to identify the case:

 Debtor name         Creative Pyrotechnics, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                   Contract for fireworks
             lease is for and the nature of               displace services
             the debtor's interest

                  State the term remaining
                                                                                       City of Lake Worth
             List the contract number of any                                           7 N Dixie Hwy
                   government contract                                                 Lake Worth, FL 33460


 2.2.        State what the contract or                   Contract for fireworks
             lease is for and the nature of               display services
             the debtor's interest

                  State the term remaining
                                                                                       City of Oakland Park
             List the contract number of any                                           3650 NE 12th Avenue
                   government contract                                                 Fort Lauderdale, FL 33334


 2.3.        State what the contract or                   Contract for fireworks
             lease is for and the nature of               display services
             the debtor's interest

                  State the term remaining
                                                                                       City of Sebastian
             List the contract number of any                                           101 Airport Dr E
                   government contract                                                 Sebastian, FL 32958


 2.4.        State what the contract or                   Month to month lease
             lease is for and the nature of               for warhouse space
             the debtor's interest                        located at 9050 16th
                                                          Place Bay 2-3 Vero
                                                          Beach, FL 32967.
                  State the term remaining                Month to Month
                                                                                       L Parks Inc.
             List the contract number of any                                           1622 91st Court
                   government contract                                                 Vero Beach, FL 32966




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                    Case 19-12325-EPK                            Doc 1   Filed 02/21/19         Page 29 of 45
 Debtor 1 Creative Pyrotechnics, LLC                                                                 Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                              State the name and mailing address for all other parties with
                                                                                         whom the debtor has an executory contract or unexpired
                                                                                         lease

 2.5.        State what the contract or                   Lease for Toyota
             lease is for and the nature of               Forklift 8FGCU25-76545
             the debtor's interest

                  State the term remaining                                                   Toyota Industries Commercial Finance
                                                                                             1501 North Plano Road
             List the contract number of any                                                 Suite 100
                   government contract                                                       Richardson, TX 75081


 2.6.        State what the contract or                   Lease for Toyota
             lease is for and the nature of               Forklift 8FGCU25-84316
             the debtor's interest

                  State the term remaining                                                   Toyota Industries Commercial Finance
                                                                                             1501 North Plano Road
             List the contract number of any                                                 Suite 100
                   government contract                                                       Richardson, TX 75081




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                    Case 19-12325-EPK                Doc 1    Filed 02/21/19           Page 30 of 45
 Fill in this information to identify the case:

 Debtor name         Creative Pyrotechnics, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Annette Weppel                    14747 Baltusrol Drive                             Chase Bank                         D
                                               Orlando, FL 32808                                                                    E/F       3.2
                                                                                                                                    G




    2.2      Elwood J.                         4260 Amelia Plantation Court                      Britton-Gallagher &                D
             Weppel                            Vero Beach, FL 32967                              Associates                         E/F       3.1
                                                                                                                                    G




    2.3      Elwood J.                         4260 Amelia Plantation Court                      Centerstate Bank of                D   2.1
             Weppel                            Vero Beach, FL 32967                              Florida                            E/F
                                                                                                                                    G




    2.4      Elwood J.                         4260 Amelia Plantation Court                      Everest Business                   D   2.2
             Weppel                            Vero Beach, FL 32967                              Funding LLC                        E/F
                                                                                                                                    G




    2.5      Elwood J.                         4260 Amelia Plantation Court                      Green Capital                      D   2.3
             Weppel                            Vero Beach, FL 32967                              Funding, LLC                       E/F
                                                                                                                                    G




Official Form 206H                                                      Schedule H: Your Codebtors                                            Page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                    Case 19-12325-EPK                Doc 1    Filed 02/21/19      Page 31 of 45

 Debtor       Creative Pyrotechnics, LLC                                               Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Elwood J.                         4260 Amelia Plantation Court                 MCA Fixed Payment               D   2.9
             Weppel                            Vero Beach, FL 32967                         d/b/a Reliant Funding           E/F
                                                                                                                            G




    2.7      Elwood J.                         4260 Amelia Plantation Court                 US Capital                      D   2.12
             Weppel                            Vero Beach, FL 32967                                                         E/F
                                                                                                                            G




    2.8      Elwood J.                         4260 Amelia Plantation Court                 US Merchant Capital,            D   2.13
             Weppel                            Vero Beach, FL 32967                         LLC                             E/F
                                                                                                                            G




Official Form 206H                                                      Schedule H: Your Codebtors                                 Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                    Case 19-12325-EPK                      Doc 1        Filed 02/21/19             Page 32 of 45



 Fill in this information to identify the case:

 Debtor name         Creative Pyrotechnics, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                 $18,500.00
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $1,039,087.65
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $930,731.92
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                    Case 19-12325-EPK                       Doc 1       Filed 02/21/19              Page 33 of 45
 Debtor       Creative Pyrotechnics, LLC                                                                  Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
    may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                   Total amount of value        Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                   Value of property

       Ford Motor Credit                                         Ford F350 Pick Up Truck                                       May 2018                      Unknown
       P. O. Box 31111
       Tampa, FL 33631-3111

       Florida Towing                                            2017 Isuzu NPR-HD VIN                                         October 2018                  Unknown
       596 Old Dixie Hwy                                         JALC4W165H7000357
       Vero Beach, FL 32962


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken
       Everest Funding                                           Garnishment from Seacoast Bank Account                        November                    $20,000.00
       c/o PivNik Law Firm                                       Last 4 digits of account number:                              2019
       700 North Kendall Drive
       Suite 703
       Miami, FL 33156


 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    MCA FIXED PAYMENT LLC                             Breach of                                                                Pending
               vs. CREATIVE                                      Contract                                                                 On appeal
               PYROTECHNICS LLCet al.
                                                                                                                                          Concluded
               2019-CA-001150-O

       7.2.    BRITTON GALLAGHER vs.                             Domestication of                                                         Pending
               CREATIVE PYROTECHNICS                             Foreign Judgment                                                         On appeal
               LLC                                                                                                                        Concluded
               2018-CA-008766-O




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                    Case 19-12325-EPK                        Doc 1         Filed 02/21/19               Page 34 of 45
 Debtor       Creative Pyrotechnics, LLC                                                                    Case number (if known)



               Case title                                        Nature of case               Court or agency's name and               Status of case
               Case number                                                                    address
       7.3.    EVEREST INDEMNITY                                 Breach of contract                                                       Pending
               INSURANCE CO vs.                                                                                                           On appeal
               CREATIVE PYROTECHNICS                                                                                                      Concluded
               LLC
               2018-CA-000534-O

       7.4.    CenterState Bank, N.A. v.                         Breach of                    Indian River                                Pending
               Creative Pyrotechnics, LLC                        Contract                                                                 On appeal
               2017CA000732                                                                                                               Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                             Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       The property lost were racks and                          $24,000, which was used to replace the                     April 2018                      $24,000.00
       modules for firing systems. The                           racks and modules.
       loss occurred at the Titusville Air
       where a grass fire inadvertently
       started by a third party damaged
       equipment belonging to the
       Debtor.


 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates                    Total amount or
                the transfer?                                                                                                                                    value
                Address




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                    Case 19-12325-EPK                        Doc 1      Filed 02/21/19             Page 35 of 45
 Debtor        Creative Pyrotechnics, LLC                                                                Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates            Total amount or
                 the transfer?                                                                                                                           value
                 Address
       11.1.     KELLEY & FULTON, P.L.
                 1665 Palm Beach Lakes
                 Boulevard
                 The Forum - Suite 1000                                                                                        February
                 West Palm Beach, FL 33401                                                                                     2019                 $27,500.00

                 Email or website address


                 Who made the payment, if not debtor?




       11.2.     Corporate Debt Advisors
                 333 South Congress Avenue
                 #303
                 Delray Beach, FL 33445                                                                                                                     $0.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                  Date transfer          Total amount or
                Address                                          payments received or debts paid in exchange             was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                    Case 19-12325-EPK                      Doc 1        Filed 02/21/19             Page 36 of 45
 Debtor        Creative Pyrotechnics, LLC                                                               Case number (if known)



            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred
       18.1.     Seacoast National Bank                          XXXX-                       Checking                 October 2018                           $0.00
                 815 Colorado Ave                                                            Savings
                                                                                                                      Funds in the
                 Stuart, FL 34994                                                                                     approximate
                                                                                             Money Market
                                                                                                                      amount of
                                                                                             Brokerage
                                                                                                                      $20,000.00 were
                                                                                             Other                    garnished and
                                                                                                                      account was
                                                                                                                      closed.


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                    Case 19-12325-EPK                      Doc 1        Filed 02/21/19             Page 37 of 45
 Debtor      Creative Pyrotechnics, LLC                                                                 Case number (if known)



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                    Case 19-12325-EPK                      Doc 1        Filed 02/21/19             Page 38 of 45
 Debtor      Creative Pyrotechnics, LLC                                                                 Case number (if known)



    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Elwood J. Weppel                               4260 Amelia Plantation Court                        President                             100% Member
                                                      Vero Beach, FL 32967



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                    Case 19-12325-EPK                      Doc 1        Filed 02/21/19             Page 39 of 45
 Debtor      Creative Pyrotechnics, LLC                                                                 Case number (if known)



32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                    Case 19-12325-EPK                      Doc 1        Filed 02/21/19             Page 40 of 45
 Debtor      Creative Pyrotechnics, LLC                                                                 Case number (if known)




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         February 21, 2019

 /s/ Elwood J. Weppel                                                   Elwood J. Weppel
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                    Case 19-12325-EPK                     Doc 1       Filed 02/21/19              Page 41 of 45

                                                               United States Bankruptcy Court
                                                                      Southern District of Florida
 In re      Creative Pyrotechnics, LLC                                                                                Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Elwood J. Weppel                                                                                                                100% Membership Interest
 4260 Amelia Plantation Court
 Vero Beach, FL 32967


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date February 21, 2019                                                      Signature /s/ Elwood J. Weppel
                                                                                            Elwood J. Weppel

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                    Case 19-12325-EPK                    Doc 1        Filed 02/21/19   Page 42 of 45




                                                               United States Bankruptcy Court
                                                                     Southern District of Florida
 In re      Creative Pyrotechnics, LLC                                                                   Case No.
                                                                                  Debtor(s)              Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       February 21, 2019                                         /s/ Elwood J. Weppel
                                                                       Elwood J. Weppel/President
                                                                       Signer/Title




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case 19-12325-EPK   Doc 1   Filed 02/21/19   Page 43 of 45


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




            Britton-Gallagher & Associates
            One Cleveland Center
             1375 East 9th Street, 30th Floor
            Cleveland, OH 44114


            Centerstate Bank of Florida
            P.O. Box 9602
            Winter Haven, FL 33883


            Chase Bank
            P.O. Box 15123
            Wilmington, DE 19850


            City of Apopka
            120 E Main St
            Apopka, FL 32703


            City of Debary
            16 Colomba Rd
            Debary, FL 32713


            City of Sebastian
            101 Airport Dr E
            Sebastian, FL 32958


            Everest Business Funding LLC
            8200 NW 52nd Terrace, Second Floor
            Miami, FL 33166


            Everest Indemnity Insurance Co.
            P.O. Box 830
            Liberty Corner, NJ 07938-0830


            Federal Trade Commission
            600 Pennsylvania Avenue, NW
            Washington, DC 20580


            Firepower Displays
            14240 SW 256 ST
            Homestead, FL 33032


            Florida Department of Revenue
            5050 West Tennessee Street
            Tallahassee, FL 32399-0140
Case 19-12325-EPK   Doc 1   Filed 02/21/19   Page 44 of 45



        Ford Motor Credit
        P. O. Box 31111
        Tampa, FL 33631-3111


        Four Seasons Display. Inc.
        5500 New Jersey Avenue
        De Leon Springs, FL 32130


        Green Capital Funding, LLC
        30 Broad Street, 14th Floor
        Suite 14108
        New York, NY 10004


        Hitachi Capital America Corp
        c/o Credit Clearing House, Inc
        925 Westchester Avenue
        Suite 101
        West Harrison, NY 10604


        Internal Revenue Service
        Central Insolvency Operation
        P.O. Box 7346
        Philadelphia, PA 19101-7346


        Internal Revenue Service
        Atty General United States Dept Justice
        Tenth & Constitution
        Washington, DC 20530


        Internal Revenue Service
        US Attorney
        99 NE 4th Street
        Miami, FL 33132


        Internal Revenue Service
        c/o IRS District Counsel
        Claude Pepper Federal Bldg
        51 S.W. 1st Ave., 11th Floor
        Miami, FL 33130


        Isuzu Finance of America, Inc.
        2500 Westchester Avenue
        Suite 312
        Purchase, NY 10577
Case 19-12325-EPK   Doc 1   Filed 02/21/19   Page 45 of 45



        MCA Fixed Payment d/b/a Reliant Funding
        525 Broadhollow Road
        Suite 200
        Melville, NY 11747


        Michael A. France
        1515 Ringling Blvd Ste 800
        Sarasota, FL 34236


        MJG Technologies
        POB 314
        Pitman, NJ 08071


        Pyromate, Inc.
        270 Old Dublin Rd
        Peterborough, NH 03458


        The Oasis Club LEN-CG South, LLC
        700 NW 107th Avenue
        Suite 400
        Miami, FL 33172


        Toyota Industries Commercial Finance
        1501 North Plano Road
        Suite 100
        Richardson, TX 75081


        US Capital
        40 Wall Street
        New York, NY 10005


        US Merchant Capital, LLC
        1200 N Federal Highway
        Boca Raton, FL 33432


        Westfield Bank, FSB
        Two Park Circle
        Westfield Center, OH 44251
